Dear Mr. Graves:
It is a violation of state law for you to hold a full-time appointed office, such as town clerk, and the local elective office of justice of the peace. Our conclusion is based upon the language of LSA-R.S. 42:63(D), of the Dual Officeholding and Dual Employment laws, providing:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or  full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added).
Note further that justices of the peace are governed by the Code of Judicial Conduct; we are forwarding your request and our opinion to the Judiciary Commission for filing.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK Assistant Attorney General
cc: Judiciary Commission Office of Special Counsel 234 Loyola Ave, Suite 720 New Orleans, LA 70112-2014
DATE RECEIVED: July 15, 1996DATE RELEASED:
KERRY L. KILPATRICKASSISTANT ATTORNEY GENERAL